 1                                                                                      JS-6
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                CENTRAL DISTRICT OF CALIFORNIA
 9
10   SUNG CHOI,                                  )        Case No. 2:19-CV-03703-RGK-JEM
                                                 )
11                         Plaintiff(s),         )        ORDER DISMISSING ACTION FOR
                                                 )        LACK OF PROSECUTION
12          vs.                                  )
                                                 )
13   PRABHSHARAN KAUR, et al.,                   )
                                                 )
14                         Defendant(s).         )
                                                 )
15                                               )
16
            On August 1, 2019, the Court issued an Order to Show Cause re Dismissal for Lack of
17
     Prosecution [9], which directed plaintiff to file timely proof of service of the summons and
18
     complaint on defendant Arellano Family Trust. Plaintiff responded to the Order to Show Cause
19
     by filing a Waiver of Service dated August 6, 2019. The last day to timely serve the summons
20
     and complaint was July 30, 2019, therefore, the Court orders the matter dismissed for lack of
21
     prosecution.
22
            IT IS SO ORDERED.
23
24   Dated: August 8, 2019
                                                          R. GARY KLAUSNER
25                                                        UNITED STATES DISTRICT JUDGE
26
27
28
